DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 5 recite “the second DC power is generated so as to allow an output current and an output voltage to change according to a predetermined photovoltaic-cell current-voltage simulation characteristic curve” is unclear because only 
Since claims 2-3, 6-7 depend from the claims 1, 5 and do not cure the deficiencies of claims 1 and 5, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. (US 2018/0090981), in view of Kato et al. (JP 2017077124);  and further in view of Vanderzaden (US 2019/0190400).
Regarding claim 1, Yamaguchi discloses a DC/DC converter system [Fig. 1] comprising: current sensing means [41] for sensing a current to flow from a photovoltaic panel [30] to a power converter device [32]; and a DC/DC converter device [10] provided between a battery facility [20] and the power converter device [32] and configured to convert first DC power output from the battery facility into second DC power and output the second DC power to the power converter device [par 0023], the DC/DC converter device including a first operation mode in which, when it is detected that the photovoltaic panel is not generating power from a current value sensed with the current sensing means [par 0031-0032], the second DC power is generated so as to allow an output current and an output voltage to change according to a predetermined photovoltaic-cell current-voltage simulation characteristic curve [par 0030, 0041, 0043], wherein: and the DC/DC converter device is configured to, when it is detected that the photovoltaic panel is generating power from a current value sensed with the current sensing means, compensate for a deficiency in a power generation amount of the photovoltaic panel by executing the second operation mode instead of the first operation mode [par 0043-0045].
Yamaguchi does not explicitly disclose the second DC power is generated so as to allow an output current and an output voltage to change according to a predetermined photovoltaic-cell current-voltage simulation characteristic curve; the DC/DC converter device includes a second operation mode in which a boost operation of increasing a potential at a connection node between the power converter device and the DC/DC converter device is performed.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kato into that of Yamaguchi in order provide maximum power output from the DC/DC converter system.
The combination of Yamaguchi and Kato does not explicitly disclose the DC/DC converter device includes a second operation mode in which a boost operation of increasing a potential at a connection node between the power converter device and the DC/DC converter device is performed.
Vanderzaden teaches discloses a DC/DC converter system [Fig. 2] includes a DC/DC converter device [202] provided between a battery facility [205] and a power converter device [112], the DC/DC converter device includes a second operation mode in which a boost operation of increasing a potential at a connection node [203] between the power converter device [112] and the DC/DC converter device is performed [par 0023, 0030, 0033, 0048-0049].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Vanderzaden 
Regarding claim 2, the combination of Yamaguchi, Kato and Vanderzaden further discloses wherein the battery facility is chargeable and dischargeable, the DC/DC converter device includes a third operation mode in which a voltage at the connection node is converted so as to charge the battery facility, and the DC/DC converter device is configured to selectively switch mode between the second operation mode and the third operation mode according to a voltage at the connection node upon detecting that the photovoltaic panel is generating power from a current value sensed with the current sensing means [Fig. 5, par 0043-0047 of Yamaguchi; Fig. 5, par 0044-0051, 0053-0057 of Vanderzaden; Abstract, pages 2-5 of Kato].
Regarding claim 3, the combination of Yamaguchi, Kato and Vanderzaden further discloses wherein the power converter device seamlessly performs maximum power point tracking (MPPT) control when the DC/DC converter device executes the first operation mode, the second operation mode, or the third operation mode [par 0008-0009, 0013, 0043 of Yamaguchi; pages 3-5 of Kato; par 0023, 0041-0042, 0048-0050, 0054-0055 of Vanderzaden].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2018/0090981), in view of Kato et al. (JP 2017077124).
Regarding claim 4, Yamaguchi discloses a DC/DC converter system [Fig. 1], comprising current sensing [41] means for sensing a current to flow from a photovoltaic panel [30] to a power converter device [32]; and a DC/DC converter device [10] 
Yamaguchi does not explicitly discloses the second DC power is generated so as to allow an output current and an output voltage to change according to a predetermined photovoltaic-cell current-voltage simulation characteristic curve.
Kato teaches a DC/DC converter system [Fig. 1] comprising current sensing [17] means for sensing a current to flow from a photovoltaic panel [3] to a power converter device [2]; and a DC/DC converter device [11] provided between a battery facility [12] and the power converter device [2], the second DC power is generated so as to allow an output current and an output voltage to change according to a predetermined photovoltaic-cell current-voltage simulation characteristic curve [see Figs. 1-3, pages 1-4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kato into that .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderzaden (US 2019/0190400), in view of Yamaguchi et al. (US 2018/0090981); and further in view of Kato et al. (JP 2017077124).
Regarding claim 5, Vanderzaden discloses a photovoltaic system [Fig. 2] comprising: a photovoltaic panel [201]; a reverse-current blocking diode [212] that receives at an anode DC power from the photovoltaic panel [see Fig. 2]; a power converter device [112] that receives the DC power from a cathode of the reverse-current blocking diode [par 0020]; a battery facility [205]; and a DC/DC converter device [205] connected to a connection node [203] between the cathode of the reverse-current blocking diode [212] and the power converter device [112], the DC/DC converter device being configured to convert first DC power output from the battery facility into second DC power and output the second DC power to the connection node [see Figs. 4A, 4B], the DC/DC converter device including a first operation mode in which, when it is detected that the photovoltaic panel is not generating power, the second DC power is generated so as to allow an output current and an output voltage to change according a predetermined photovoltaic-cell current-voltage [], wherein: the DC/DC converter device includes a second operation mode in which a boost operation of increasing a potential at a connection node between the power converter device and the DC/DC converter device is performed, and the DC/DC converter device is configured to, when it is detected that the photovoltaic panel is generating power, compensate for a deficiency in 
Vanderzaden does not explicitly disclose current sensing means for sensing a current to flow from the photovoltaic panel to the power converter device via the reverse-current blocking diode; the second DC power is generated so as to allow an output current and an output voltage to change according a predetermined photovoltaic-cell current-voltage simulation characteristic curve.
Yamaguchi teaches a photovoltaic system [Fig. 1] includes current sensing [41] means for sensing a current to flow from a photovoltaic panel [30] to a power converter device [32], a control unit [14] controls a DC/DC converter based on the receiving a current signal from current sensor [41], which measures an output current value of the photovoltaic module [30], a voltage signal from voltage sensor [16], which measures a voltage value of the DC line [40], and a signal from a current sensor [42], which measures an input current value of the power converter device [Figs. 1-5, par 0024-0051].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yamaguchi into that of Vanderzaden in order to improve the operating of the photovoltaic system more efficient and reliable.
The combination of Vanderzaden and Yamaguchi does not explicitly disclose the second DC power is generated so as to allow an output current and an output voltage to 
Kato teaches a DC/DC converter system [Fig. 1] comprising current sensing [17] means for sensing a current to flow from a photovoltaic panel [3] to a power converter device [2]; and a DC/DC converter device [11] provided between a battery facility [12] and the power converter device [2], the second DC power is generated so as to allow an output current and an output voltage to change according to a predetermined photovoltaic-cell current-voltage simulation characteristic curve [see Figs. 1-3, pages 1-4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kato into that of Yamaguchi in order provide maximum power output from the DC/DC converter system.
Regarding of claim 6, the combination of Vanderzaden, Yamaguchi and Kato further discloses wherein the power converter device and the DC/DC converter device are configured to individually execute control operations without communicating with each other [see Fig. 3 of Vanderzaden; Fig. 1 of Yamaguchi; Fig. 1 of Kato].
Regarding of claim 7, the combination of Vanderzaden, Yamaguchi and Kato further discloses wherein no other DC/DC converter devices are provided in a series circuit between the photovoltaic panel and the power converter device [see Fig. 2 of Vanderzaden; Fig. 1 of Yamaguchi; Fig. 1 of Kato].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836